Title: To Thomas Jefferson from John Marrast, 18 July 1804
From: Marrast, John
To: Jefferson, Thomas


               
                  
                     Monsieur
                  
                  Norfolk ce 18 Juillet 1804.
               
               J’ay l’honneur de vous avizér que J’ay chargé sur la Goellete Maria, Capne O’mares, à votre adresse, une Caisse Contenant quarante deux livres bougie Blanche;
               Il m’est de toute inposibilité pour le momant de Completér vos ordres. Par le defaut de pouvoir me procurér de la Cireverte soudin que je pourrois en trouvér. Je m’en priseray à vous l’Expédier; 
               Jay l’honneur d’Etre trés Respécteusemt Monsieur Votre trés humble & trés obt. serviteur.
               
                  
                     John Marrast
                  
               
             
          Editors’ Translation
               
                  
                     Sir,
                     Norfolk, 18 July 1804
                  
                  I have the honor of informing you that I have sent you a case containing 42 pounds of white candles in the schooner Maria, Captain Meara.
                  I cannot fulfill the rest of your order at this time, because I am not able to find green wax, but as soon as I do, I will send it promptly.
                  With respect, Sir, I have the honor of being your humble and very obedient servant.
                  
                     
                        John Marrast
                     
                  
               
            